IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 36995/36998

STATE OF IDAHO,                                 )     2010 Unpublished Opinion No. 711
                                                )
       Plaintiff-Respondent,                    )     Filed: November 17, 2010
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JUSTIN CHARLES BUCHANAN,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Orders requiring execution of concurrent unified ten-year sentence with two-year
       determinate term and unified ten-year sentence with four-year determinate term
       for grand theft, without reduction, and order denying I.C.R. 35 motion, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Justin Charles Buchanan pled guilty to grand theft in docket numbers 36995 and 36998.
Idaho Code §§ 18-2403(1), 18-2407(1)(b). In docket number 36995 the district court imposed a
unified ten-year sentence with a two-year determinate term. In docket number 36998 the district
court imposed a unified ten-year sentence with a four-year determinate term.         Buchanan’s
sentences were to run concurrently.     The district court retained jurisdiction in both cases,
suspended the sentences and placed Buchanan on supervised probation.               Subsequently,
Buchanan admitted to violating several terms of the probation, and the district court
consequently revoked probation in both cases and ordered execution of the original sentences.



                                               1
Buchanan filed an Idaho Criminal Rule 35 motion in both cases, but withdrew his motion in
docket number 36995, and elected to proceed with his Rule 35 motion in docket number 36998
only, which the district court denied. Buchanan appeals, contending that the district court abused
its discretion by failing to sua sponte reduce his sentences upon revoking probation in both cases,
and by denying his Rule 35 motion in docket number 36998.
       Upon revoking probation, a court may order the original sentence executed or reduce the
sentence as authorized by Rule 35. When we review a sentence that is ordered into execution
following a period of probation, we will examine the entire record encompassing events before
and after the original judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App.
2009). We base our review upon the facts existing when the sentence was imposed as well as
events occurring between the original sentencing and the revocation of the probation. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007).
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in ordering execution of Buchanan’s original
sentences, without modification. Therefore, the district court’s orders directing execution of
Buchanan’s previously suspended sentences and denying Buchanan’s Rule 35 motion are
affirmed.




                                                2